Sedgwick, J.,
dissenting.
1. I do not agree that the law is correctly stated in the syllabus. The board acted in a qw/si-judicial capacity in considering and determining the amount of the plaintiff’s claim against the county. The plaintiff’s personal taxes, if any, needed no judicial determination. The statute appears to contemplate that the taxes will be deducted by the board from the amount of the claim as adjudicated by them. But it seems to be unnecessarily *741technical to hold that the act of- subtracting the taxes, as shown by the records, from the claim as allowed must be performed by the board itself and cannot be performed by any other person. To deduct the taxes, as shown by the records, from the adjudicated claim of plaintiff is not necessarily a judicial act. This question is not presented by this demurrer, and both paragraphs of the syllabus announce the same dictum.
2. The case was decided upon a demurrer to the petition for the writ. The petition alleges that the “relator owns a certain warrant that was legally issued and drawn upon accounts presented to, audited, and allowed by the board of commissioners of said countythat the warrant was presented to the respondent, county treasurer, and that the county treasurer placed thereon without authority of law the words, “This warrant issued subject to payment of personal taxes.” The demurrer to this petition was sustained, and this presents the question to be determined. When a warrant is legally issued upon an allowance of a claim by the county board, and the holder of the warrant takes it to the treasurer for payment, can the treasurer, without any authority from the county board, stamp on the warrant the words quoted above, and then pay only a part of the warrant after deducting the personal taxes? The opinion says that no one but the county board can make this deduction. If that is so, that ends the case. The warrant should have been paid when presented to the treasurer and there is no occasion for sending the case back for another trial.
3. The brief of the appellee urges that this case ought to be affirmed for two reasons: First. The warrant on which the action is based is not signed by the clerk. It is signed by the chairman of the county board of county commissioners and by the deputy clerk. Nothing is said upon’this point in the opinion. Second. The main point presented in the brief of the appellee is that the method presented by the statute which authorizes the county board to deduct the personal taxes and allow a warrant for the *742balance is not exclusive. He says in the brief that the method “is not mandatory; it is only directory, and any other method that accomplishes the same end will satisfy the statute.” This is the real controversy between the parties, but it is not presented by this record.
4. The questions whether the' county board could make a blanket order as recited in the majority opinion, and whether any other method is provided for deducting taxes from claims allowed than the method stated in the statute directing county boards to do it — these questions are not presented in this record. There is nothing in the petition demurred to that indicates anything, except that the treasurer wilfully, “without authority of law,” stamped on the warrant that it was subject to personal taxes. There is nothing in the record to show that there were any personal taxes due, and there is nothing in the record to show or indicate that the county board has taken any action whatever, or that there is or could be any defense.
5. The amount of this claim is $6. They have had a trial in the district court and have appealed to this court. The parties are represented by strong lawyers. They have presented a technical case here and ask for a technical decision. To order another trial in an action like this, when both parties are so fiercely standing upon the record they have made, and so continue this $6 lawsuit, is not treating the taxpayers fairly. The parties want the law declared upon the record they have made; they are entitled to so much even in a $6 case, but that is all they are entitled to.
The judgment should be reversed and the trial court directed to allow the writ as prayed.